                       Case 1:16-cv-09527-ER Document 54 Filed 06/25/20 Page 1 of 5                                                                                         :-•--·· -------.. - - ;·,
                                                                                                                                                                                                  ,\:
                                                                                                                                                                                                  ~ 1
                                                                                                      \,;            ''.=     •     ' -                                                           ·,i
                                                                                              ~       ....   _           \

                                                                                                                                                       !_       '·,,·   i. l
                                                                                                                                                                        t    .l
                                                                                                                                                                                  f f-; :·~ '!:
                                                                                                                                                                                   ..   ---




                                              UNITED STATES DISTRICT COURT               iA
                                                                                   1


                                                                                    ,                 h,' ;-, ·_
                                             SOUTHERN DISTRICT OF NEW YORK
                                                                                    i_   ~)       \         '.         :




            EXXONMOBIL OIL CORPORATION,

                                       Petitioner,               Case No. 16 Civ. 9527 (ER)

             V.
                                                                              a,
                                                                  w,d-t:i- \ ci 1 \ 8
             TIG INSURANCE COMPANY,

                                      Respondent.

                                                     SUPERSEDEAS BOND
                     On May 26, 2020 final judgment in the amount of $33,034,836.10 was entered in favor of
            Petitioner ExxonMobil Oil Corporation and against Respondent TIG Insurance Company
            ("TIG") from which TIG has appealed to the United States Court of Appeals for the Second
            Circuit.

                    We, the appellant, TIG Insurance Company, as principal, and Hudson Insurance
            Company, as surety, jointly and severally agree to pay to ExxonMobil Oil Corporation, as
            judgment creditor, any part of the judgment that is not reversed, including interest, damages and
            costs, provided however that the surety's liability in no event exceeds the penal sum of this bond.

                  The penal sum of this bond is Thirty six million six hundred sixty eight thousand six
            hundred sixty eight hundred and 10/100 U.S. Dollars ($36,668,668.10).

                 Pursuant to Rule 8(b) of the Federal Rules of Appellate Procedure, Hudson Insurance
            Company as the surety, hereby submits itself to the jurisdiction of the District Court.

                      Dated this 22nd day of June, 2020.




                                                                 Hudson Insurance Company, as Surety

            APPRO~JL
                                                                                                                              \\\\\\111111111,,
                                                                                                                     11.'''''~E.R l. l. 111,,,.
            United States District .Judge
                          l_.. \ L--")-- \ t_/J
                                                                                                      ~~
                                                                                                      MY
                                                                                                  ;i::W,•    •.~~
                                                                                                                             ...•
                                                                                                         ~ ~'f'.......... /:'~,,~
                                                                                                                                            ·-~~
            DA TED:                                                                       / "'S_.- COMMISSION ...~ °%
                                                                                          :                      :                ;jXPIAES         :        :
                                                                                          -.
                                                                                          §
                                                                                          ~
                                                                                                  ~ ..~.OJ::
                                                                                                             : NOV. 18,2020 :
                                                                                                              ~~          c,:.
                                                                                                                                             ~••       ;:::
                                                                                                                                                            -§
                                                                                                                                                            ~

                                                                                                  '\~~-j.c,y pu~••°n..'v~
                                                                                                            ~,:~        •••••••• . .lii,.,, ..~
                                                                                                             ;,,,,,,: ffAMPS't'~,,,'-
           RUBY J. KRAJICK


BY_ _ _
             c~ed
           CLERK OF COURT
                            & /,)5,J_O:N
       :Utf...._._._~........d~~---=-,-,-'----
                  Deputy Clerk
                                                                                                                              1'"'""""''\\'
         Case 1:16-cv-09527-ER Document 54 Filed 06/25/20 Page 2 of 5




                              UNITED STATES DISTRICT COURT
                             SOUTIIERN DISTRICT OF NEW YORK

EXXONMOBIL OIL CORPORATION,

                        Petitioner,                  Case No. 16 Civ. 9527 (ER)

 V.

 TIG INSURANCE COMPANY,

                       Respondent.

                                      SUPERSEDEAS BOND
         On May 26, 2020 final judgment in the amount of $33,034,836.10 was entered in favor of
Petitioner ExxonMobil Oil Corporation and against Respondent TIG Insurance Company
("TIG") from which TIG has appealed to the United States Court of Appeals for the Second
Circuit.

        We, the appellant, TIG Insurance Company, as principal, and Hudson Insurance
Company, as surety, jointly and severally agree to pay to ExxonMobil Oil Corporation, as
judgment creditOi, any part of the judgment that is not reversed, including interest, damages and
costs, provided however that the surety's liability in no event exceeds the penal sum of this bond.

       The penal sum of this bond is Thirty six million six hundred sixty eight thousand six
hundred sixty eight hundred and 10/100 U.S. Dollars ($36,668,668.10).

     Pursuant to Rule 8(b) of the Federal Rules of Appellate Procedure, Hudson Insurance
Company as the surety, hereby submits itself to the jurisdiction of the District Court.

       Dated this 22nd day of June, 2020.


                                                     TIG Insurance Company, as Principal
                                                       -·"\                1          ,-tk,,,.
                                                        . • /'~"i '\'u>I.;,,,..
                                                     :...,./t".'1   L~ Le,
                                                                                  /
                                                                                  !
                                                                                       ! ;::
                                                                                       _-&- _
                                                                                                 ,t.4


                                                     Hudson Insurance Company, as Surety

APPROV~~-                     \\2
United States District JuJge"
DATED:      (,   \1-~ \ l-C
                                Case 1:16-cv-09527-ER Document 54 Filed 06/25/20 Page 3 of 5

                                                                                                                                                          10108718

                                                                                                  ~tllli?.So~•
                                                                                                  POWER OF ATTORNEY

             KNOW ALL MEN BY THESE PRESENTS: That HUDSON INSURANCE COMPANY, a corporation of the State of Delaware, with
  offices at IO0 William Street, New York, New York, 10038. has made, constituted and appointed, and by these presents, does make, constitute and
  appoint
                                                                                                      Amanda Akers
                                                                                                  of the State of FL
  its true and lawful Attomey(s)-ln-Fact, at New York, New York, each of them alone to have full power to act without the other or others, to make,
  execute and deliver on its behalf, as Surety, bonds and undertakings given for any and all purposes, also to execute and deliver on its behalf as
  aforesaid renewals, extensions, agreements, waivers, consents or stipulations relating to such bonds or undertakings provided, however. that no sinJ:le
  bond or undertaking shall obligate said Company for any portion of the penal sum thereof In excess of the sum of
                                                 Thirty Six Million Six Hundred and Sixty Eight Thournnd Six Hundred and Sixty Eight Dollars 10/100
              Such bonds and undertakings when duly executed by said Attomey(s)-ln-Fact, shall be binding upon said Company as fully and to the same
   extent as If signed by the President of said Company under its co!J)Orate seal attested by its Secretary.
              In Witness Whereof, HUDSON INSURANCE COMPANY has caused these presents to be of its Senior Vice President thereunto duly
:,.,,,      .. on t h i s ~ day of February                • 20 2Q._ at New York, New York.
Jf SEAL -,..
s,~:. s                        /\                                                                                HUDSON INSURANCE COMPANY

   · · · ·-· · M-ifel<
 Attest ...................':-:-: ..........     ~ ....... .                                                         ~ f                              e,__/4
 Dina Daskal • kls
 Corporate Secretary
                                                                                                                 :~:i;~~==·······························o········
 STATE OF NEW YORK
 COUNTY OF NEW YORK                                     SS.

            On the ..§.!.!:i._ day of February

 that he knows the seal of said Corporatio~#YI\IIJC seal affixed to said instrument is such corporate seal, that it was so affixed by order of the
 Coll)Oration, and that he signed his,"""i' c:reto W~,order.

 (Notarial Seal)
                                            ~,,,•....~~-~r::-~ou ,,,~,
                                           ,:,
                                          !(-~·--
                                       ~ C, ,'
                                                                           -- ~( ~
                                                                             • , -s,'.,(. ~
                                                                                                         ~
                                                                                                                           ..... - ~ - ....
                                                                                                                           C      RON COURLAY
                                                                                                                                                     f
                                                         _, 20 _32_ before me personally came Michael P. Cifonc to me known, who being by me duly sworn did
 depose and 58Y that he ,s a Senior Vice President of HUDSON INSURANCE COMPANY, the COll)Orallon described herein and which executed the above instrument.
                                                                                                                                                   of Directors of said


                                                                                                                                                              •


                                   =f :,' ~ 0 TA f? )-\ ;:
                                   :              :           -•-
                                                                                        ~
                                                                                        ,     :
                                                                                                                           Notary Public, Slate of New
                                                                                                                           No. 0IG0637230S
                                                                                                                           QualifiedinNewYorkCounty
                                   °S             ',    J::>u            \V :               §                              Commission Expires June 4, 2022
                                       ~            \           BL                 ,'       ~
                  ~ .n ',                       ,' _L ~                                            CERTIFICATION
 STATE OF NEW YORK ,.'-:,"~     -
                          "'f)'J ' . • • - ••
                                              -· ""5' ..
                                                O"- ~--
                                                 ,,,,,,,'§SOF Nt:'1'1--t,,,,,,,
 COUNTY OF NEW YORK
                                                        ,,,,,,,,   ..... ,,,,"''
              The undersigned              DI••
                                      Daskalalds hereby certifies:
              That the original resolution. of which the following is a true and correct copy. was duly adopted by unanimous wnttcn consent of the Board of Directors of
  Hudson Insurance Company dated July 27'', 2007, and has not since been revoked. amended or modified:
              "RESOLVED, that the President, the Executive Vice Presidents, the Senior Vice Presldems and the Vice Presidents shall have the authonly and
        discrction, to appoint such agent or agents, or attorney or attomeys..in.fact, for the purpose of carrying on this Company's surety business. and 10
       cm.power such agent or agents, or attorney or attorneys.in.fact, to execute and dcUvcr, under this Company's seal or othC1W1sc, bonds obhgalions, and
       recognizances, whether made by this Company as surety thereon or otherwise. indemnity contracts, contracts and certificates, and any and all other
       contracts and undertakings made in the course of this Company's surety business, and renewals, extensions, agreements. waivers. consents or stipulations
        regarding undertakings so made; and
              FURTHER RESOVLED, that the signature of any such Officer of the Company and the Company·s seal may be affixed by facs1mrle to any power
       of attorney or certification given for the execution of any bond, undertaking, l'llCognizancc, contract of indemnity or other wnttcn obligation an the nature
       thereof or related thereto, such signature and seal when so used whether heretofore or hereafter, being hereby adopted by the Company as the ongfnal
       signature of such officer and the original seal of the Company. to be valid and binding upon the Company with the same force and effect as though
       manually affixed."
             THAT the above and foregoing is a full, true and correct copy of Power of Attorney Issued by said Company. and of the whole of the onginal and that the
 said Power of Attorney is still in full force and effect and has not been revoked. and furthennore that the Resolution of the B~rd of Directors, set forth In the said
 Po          ttomey is now in force.



                                                                                                                           11.~~¼ . .:. :=
   ,..~•:/'a•·{. ·
                 ness the hand of the undersigned and the seal of said Corporation this 22nd           day of      June                    20 20


~f                                                                                                           --By-.-
                                                                                                                  ...-..
                                                                                                                           Dina Daskalalils. Corporate Secretary
         Case 1:16-cv-09527-ER Document 54 Filed 06/25/20 Page 4 of 5




            FLORIDA NOTARY ACKNOWLEDGMENT


STATE OF FLORIDA
COUNTY OF Seminole


                                                             22nd
The foregoing instrument was acknowledged before me this            (numeric

date) day of June        (month),   2020   (year), by   Amanda Akers (name

of person acknowledging).


(Seal)




                                               Print, Type/Stamp Name of Notary

Personally known:   _X_________
OR Produced Identification: - - - - - -

Type of Identification Produced: _ _ _ __




                                                                           Page 1 of 1
           Case 1:16-cv-09527-ER Document 54 Filed 06/25/20 Page 5 of 5

                                                               An OdysseyRe




Bill To:                                                                      Invoice Date:        June 22, 2020
                                                                              Invoice Number: 10108718136889
Fairfax family of Companies
1035 Greenwood Blvd, Suite 265
Lake Mary, FL 327 46

                                  Bond Executed In The Following Company

                                     Hudson Insurance Company

Due Date: 30   Days from Invoice Date or Per the terms of your agreement

  BOND             BOND          CONTRACT         BOND          EFFECTIVE             EXPIRATION           STATE
 NUMBER           AMOUNT         AMOUNT           TYPE            DATE                   DATE              CODE

10108718         36,668,668.10                     278         6/22/2020             06/21/2021             NH



                     PRINCIPAL                                                 OBLIGEE

TIG INSURANCE COMPANY (Riverstone)                    United States District Court Souther District of New York

250 Commercial St.                                    500 Pearl St
Manchester, NH 03101                                  New York, NY 10007


                                              COMMENTS

                                               WG- .5%




    BOND TITLE             PREMIUM       COMMISSION      COMMISSION             NET               TAXES    AMOUNT
                                             %                                PREMIUM             & FEES      DUE

    NY Judicial
                           $183,343.00   Tier Comm                            $183,343.00     $ 0.00       $ 183,343.00




                                                     Please make your check payable to:
                                                                    Hudson Insurance Company-AS! Surety
                                                     And Mail To:
                                                                    Hudson Insurance Company-AS! Surety
                                                                    P.O.Box 7247
                                                                    Philadelphia, PA 19170-7754
